Exhibit 10.1
CONSULTING AGREEMENT
This Consulting Agreement (the “Agreement”) is made effective as of April 19,
2009, by and between TopSpin Medical (Israel) Ltd. (the “Company”) of 53 Derech
Hashalom, Givataim, Israel, and Top-Notch Consultancy 2009 Ltd. (the
“Consultant”).

WHEREAS  
Mr. Ehud Gilboa, the controlling shareholder of the Consultant (“Gilboa”), is a
director at the Company, as well as a director at TopSpin Medical Inc., its
parent company (the “Parent”); and

WHEREAS  
The Company wishes the Consultant, solely through Gilboa, to perform certain
Services (as defined below) and the Consultant is willing to provide such
Services through Gilboa, all subject to the terms and conditions of this
Agreement.

NOW, THEREFORE, the parties hereby agree as follows:

  1  
Consultancy.

  1.1  
Consulting Period. The Consultant shall serve as a consultant to the Company and
the Parent (collectively, together with any other subsidiary of the Company or
the Parent, the, the “Group”) in respect of the Services for a period commencing
on the date of this Agreement and continuing until termination of this Agreement
in accordance with Section 7 below (the “Consulting Period”).
    1.2  
Experience. The Consultant represents that it (including Gilboa) has the
capability, know-how, expertise and experience necessary to perform the
Services. The Consultant, through Gilboa, will devote sufficient time and
efforts to performing the Services under this Agreement, as may be required to
accomplish the duties described below.
    1.3  
No Conflicts. The Consultant represents that the performance of the Services or
any other duties and obligations of the Consultant hereunder do not and will not
conflict with, or breach, any prior agreement, contract, patent disclosure
agreement, non-competition agreement, any restrictive covenant relating to the
involvement whatsoever of each of the Consultant and Gilboa with the Company or
any other instrument to which the Consultant or Gilboa are a party or by which
they are bound. Consultant shall immediately and without delay inform the
Company’s Chairman of the Board of Directors (the “Board”) of any affairs and/or
matters that might constitute a conflict of interest with the provision of
Services. Consultant will inform the Company of any other potential conflict of
interests with its business at the relevant time.
    1.4  
Reliance. Consultant understands that the Company is relying on the
representations made by Consultant in this Section 1 in making its decision to
enter into this Agreement.

 

 



--------------------------------------------------------------------------------



 



  2  
Services. The Consultant agrees and undertakes to provide the Services
exclusively through Gilboa. During the Consulting Period, Consultant, solely
through Gilboa, shall provide services functionally equivalent to the position
of an interim CEO of the Group, as may reasonably be requested by the Board (the
“Services”). The Consultant shall provide at least [80] hours of Services per
month. The Consultant undertakes to perform its duties and obligations under
this Agreement with the highest degree of professionalism. The Consultant shall
devote his know-how, expertise, talent, experience and best efforts to the
performance of the Services, and shall act to promote the Group’s business and
affairs, and performs and discharges the Services faithfully, with devotion,
honesty and fidelity. The parties agree that during the consulting period
neither the Consultant nor Gilboa shall engage in any business or professional
activity, other than current activities of the Consultant and/or Gilboa as
disclosed to the Board by the Consultant prior to th adate hereof, unless:
(i) the Consultant provided the Company with a prior written notice and acquired
the consent of the Board to such additional activity; and (ii) such additional
activity does not breach this Agreement, its Annexes or any other agreement
between the Company and the Consultant and/or Gilboa, including, without
limitation, the provisions of Exhibit A. The Consultant shall report to, and
provide its services under the direction of, the Company’s Board. Gilboa shall
use the title of ‘Chief Executive Officer’ on all business related materials and
interactions with individuals and entities during the course of his Services.

  3  
Legal Relationship; Independent Contractor. The parties hereto acknowledge that
the legal relation between the Company and Consultant’s employees, including
Gilboa (the "Employees”), is limited in the manner expressly provided herein.
Notwithstanding anything contained herein to the contrary, the parties hereto
acknowledge and agree that neither shall be deemed to be an employee, partner or
a joint venturer of the other. Without limiting the foregoing, the Consultant
shall be solely responsible for all its federal, state and local income taxes,
unemployment insurance tax, social security tax and cell-phone related taxes.
Both parties agree to the following:

  3.1  
The Consultant (including its Employees) is an independent contractor, not an
employee of the Company or any other member of the Group. The Company shall not
be responsible for the Consultant or its Employees’ acts while performing the
Services hereunder, whether on the Company’s premises or elsewhere. By signing
this Agreement, the Consultant acknowledges and agrees that as a Consultant to
the Company neither the Consultant nor it’s Employees’ are entitled to receive
from the Company or any other member of the Group any social benefits (including
without limitation, paid vacation days, paid sick leave, severance payments,
pension funds, etc.).

  3.2  
Gilboa was offered by the Company the option to be engaged by the Company as its
employee, in consideration for salary and other benefits (including, without
limitation paid vacation days, paid sick leave, severance payments, managers’
insurance, recreation pay and advanced notice fees), such that the total cost to
the Company of such employment will be equal to the Fees. Gilboa declined such
offer and demanded from the Company that no employer-employee relations be
established between himself and the Company, and that the Consultant provides
the Services, at his own initiative and free will and based on the Gilboa’s and
Consultant’s sole considerations.

 

 



--------------------------------------------------------------------------------



 



  3.3  
Each of the Company and the Consultant (including any of its Employees) is
estopped from making any claim regarding the existence of employer-employee
relations between the Consultant’s Employees and the Company or any other member
of the Group.

  3.4  
If, despite the parties’ express representations and agreements hereunder, it
shall, at any time, be determined by a court of competent jurisdiction or by any
other governmental authority, that employer-employee relations exist between the
Company (or any other member of the Group) and the Consultant’s Employees and,
the Consultant’s Employees shall become entitled to any rights and/or payments
resulting from the existence of such relations, and/or the Company (or any other
member of the Group) shall be required to bear any additional expenses or costs
(specifically including any taxes or obligatory payments to the tax authorities,
the National Insurance authorities, etc.), the parties agree and undertake that
the aggregated “salary” to which the Consultant’s Employees are entitled for
their services as an such deemed employee of the Company hereunder shall be
equal to 60% of the Fees (together, the “Compensation”), and the Consultant
undertakes in such event to immediately repay and return to the Company any
amounts in excess of said Compensation received by its employee from the
Company. The Consultant further undertakes to indemnify the Company for any
loss, payment, expense or damage caused to the Company (or any other member of
the Group) as a result of such determination

  4  
Compensation. In consideration for the Services, the Consultant shall be
entitled to a monthly fee of NIS34,105, plus VAT, against an invoice furnished
by it to the Company (the “Monthly Consideration”). In recognition of its
efforts and contribution to the Group, through Gilboa, the Consultant shall be
entitled to receive the Monthly Consideration retroactively from January 1, 2009
(the “Effective Date”).

  5  
Additional Benefits. The Company shall bear up to 50% of all fixed and variable
maintenance costs of the cellular phone used by the Consultant.
    6  
Confidentiality and Assignment.

  6.1  
Consultant and each of its Employees providing the Services shall execute the
Proprietary Information and Confidentiality Agreement, in the form attached
hereto as Exhibit A.

  6.2  
Consultant acknowledges that the Parent Company is a publicly traded company and
as such Consultant and each of its Employees providing the Services shall abide
by all applicable laws in connection therewith, including relating to insider
trading and the like.

  7  
Term and Termination.

  7.1  
Either party may terminate this Agreement at any time, and for any reason or for
no reason, upon 45 days prior written notice to the other party.
    7.2  
This Agreement may be terminated immediately by the Company in the event of:

  7.2.1  
Breach by the Consultant of any material provision of this Agreement which is
not curable or is not cured by the Consultant within 7 days after its receipt of
notice thereof from the Company containing a description of the breach or
breaches alleged to have occurred (it being understood that the provisions of
Exhibit A of this Agreement are deemed to be material provisions);

 

 



--------------------------------------------------------------------------------



 



  7.2.2  
Persistent neglect by the Consultant or material failure by the Consultant to
adequately perform the Services;

  7.2.3  
Any act of moral turpitude by the Consultant or action by the Consultant to
intentionally harm the Group;

  7.2.4  
The Consultant becoming bankrupt; the filing by or against the Consultant of a
petition in bankruptcy, or a composition with creditors or any similar action in
consequence of debt.

  7.3  
This Agreement may be terminated immediately by the Consultant in the event of:

  7.3.1  
If the Company ceases doing business as a going concern, makes an assignment for
the benefit of creditors, files a voluntary petition in bankruptcy, is
adjudicated bankrupt or insolvent, files a petition seeking for itself any
reorganization, liquidation, dissolution or similar arrangement under any
statute, law or regulation, or files an answer admitting the material
allegations of a petition filed against it in any such proceeding, consents to
or acquiesces in the appointment of a trustee, custodian, receiver or liquidator
of all or any substantial part of its assets or properties; or

  7.3.2  
If the Company fails to pay any sum when due to the Consultant or otherwise is
in material breach or default of this Agreement and fails to cure such breach or
default within fourteen (14) days in the case of non- payment or within thirty
(30) business days in the case of any other material default after receipt of
written notice from the non-defaulting party.

  8  
Miscellaneous.

  8.1  
Notices. All notices or other communications hereunder shall be in writing and
shall be given in person, by registered mail, or by facsimile transmission
(provided that written confirmation of receipt is provided), at the above
address or at such address as a party may from time to time designate in writing
to the other parties. Notices shall be deemed to be received 4 days after being
sent or 24 hours after being faxed.

  8.2  
No Assignment. The performance of the Consultant’s obligations hereunder may not
be transferred or assigned by the Consultant. The Company may assign this
Agreement to any successor in interest with the written consent of the
Consultant.

  8.3  
Governing Law. This Agreement shall be exclusively governed by and construed in
accordance with the laws of the State of Israel without giving effect to the
principles of conflict of law thereof. Any action instituted by any of the
parties shall be brought in the appropriate court in the State of Israel, which
shall have exclusive jurisdiction over such actions, and each party hereto
submits itself to the personal jurisdiction of the courts in Israel.

  8.4  
Enforcement. If it is necessary for either party to enforce the terms of the
Agreement through legal action, the prevailing party in said legal action shall
be entitled to recover its reasonable attorneys’ fees and costs incurred in such
enforcement against and from the nonprevailing party.

 

 



--------------------------------------------------------------------------------



 



  8.5  
Preamble; Annexes/Titles. The preamble to this Agreement and the Exhibit
attached hereto form integral parts hereof. The titles in this Agreement are
intended for convenience purposes only and they do not have and shall not be
ascribed any weight in the interpretation hereof.

  8.6  
Entire Agreement; Amendment, etc. This Agreement and its Exhibit are the entire
agreement between the parties with respect to the subject matter hereof, and
supersede all prior understandings, agreements and discussions between them,
oral or written, with respect to such subject matter. This Agreement shall not
be modified or amended except by a written instrument, signed by the parties
hereto. All remedies specified herein or otherwise available shall be cumulative
and in addition to any and every other remedy provided hereunder or now or
hereafter available at law or in equity. No waiver or failure to act with
respect to any breach or default hereunder, whether or not the other party has
notice thereof, shall be deemed to be a waiver with respect to any subsequent
breach or default, whether of similar or different nature.

  8.7  
Severability. The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof.

  8.8  
Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

     
/s/ Avi Molcho
  /s/ Ehud Gilboa
 
   
TopSpin Medical (Israel) Ltd.
  Top-Notch Consultancy 2009 Ltd.
By: Avi Molcho
   
Title: Director
   
 
   
/s/ Tami Sharbit-Bachar
   
 
   
TopSpin Medical (Israel) Ltd.
   
By: Tami Sharbit-Bachar
   
Title: Director of Finance
   
 
    The undersigned hereby agrees to be bound by the provisions of the
Agreement.
 
   
/s/ Ehud Gilboa
         
Mr. Ehud Gilboa
   
Date: April 19, 2009
   

 

 



--------------------------------------------------------------------------------



 



Exhibit A
to Consulting Agreement by and between TopSpin Medical (Israel) Ltd.
and the Consultant whose name is set forth herein

     
Name of Consultant:
  Top-Notch Consultancy 2009 Ltd.
Company No. of Consultant:
  514231190 

  1  
General
       
Capitalized terms herein shall have the meanings ascribed to them in the
Consulting Agreement to which this Exhibit is attached (together with this
Exhibit, the “Agreement”). For purposes of any undertaking of the Consultant
toward the Company or other term of the Agreement, the term “Company” shall
include the Company, the Company’s parent company, and all subsidiaries and
affiliates of such parent company or the Company.
    2  
Confidentiality; Proprietary Information.

  2.1  
Consultant acknowledges and agrees that Consultant had and will have access to
confidential and proprietary information concerning the business and financial
activities of the Company, including information relating to the Company’s
research and development, banking, investments, investors, properties,
employees, marketing plans, customers, suppliers, trade secrets, test results,
processes, data, know-how, improvements, inventions, techniques and products
(actual or planned), and any confidential information received by the Company
from third parties. Such information, whether documentary, written, oral or
computer generated, shall be referred to as “Proprietary Information”.

  2.2  
Proprietary Information shall be deemed to include any and all proprietary
information relating to the Company’s business, financial condition or
activities, which is disclosed by or on behalf of the Company and irrespective
of form but excluding information that is or shall become part of the public
knowledge (including without limitation the industries or trades in which the
Company operates) except as a result of the breach of the Agreement or this
Exhibit by the Consultant. For the removal of doubt, general skills and
experience gained during the Consultant’s engagement by the Company shall not be
considered Proprietary Information hereunder.

  2.3  
Consultant recognizes that the Company received and will receive confidential or
proprietary information from third parties, subject to a duty on the Company’s
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. In connection with such duties, such information shall
be deemed Proprietary Information hereunder, mutatis mutandis.

 

 



--------------------------------------------------------------------------------



 



  2.4  
Consultant agrees that all Proprietary Information, and patents, trademarks,
copyrights and other intellectual property and ownership rights in connection
therewith and applications therefor shall be the sole property of the Company
and its assigns. At all times, both during Consultant’s engagement by the
Company and after Consultant’s termination, Consultant will keep in confidence
and trust all Proprietary Information, and the Consultant will not use or
disclose any Proprietary Information or anything relating to it without the
written consent of the Company, except as may be necessary in the ordinary
course of performing Consultant’s duties under the Agreement.

  2.5  
Upon termination of Consultant’s engagement with the Company, Consultant will
promptly deliver to the Company all documents and materials of any nature
pertaining to Consultant’s work with the Company, and will not take with
Consultant any documents or materials or copies thereof containing any
Proprietary Information.

  2.6  
Consultant’s undertakings set forth in this Section 2 shall remain in full force
and effect after termination of the Agreement or any renewal thereof.

  3  
Disclosure and Assignment of Inventions.

  3.1  
Consultant understands that the Company is engaged in a continuous program of
research, development, and production and marketing in connection with its
business and that, as an essential part of Consultant’s engagement with the
Company, Consultant is expected to make new contributions to and create
inventions of value for the Company.

  3.2  
Consultant undertakes and covenants that it will promptly disclose in confidence
to the Company all inventions, improvements, designs, concepts, techniques,
methods, systems, processes, know how, computer software programs, databases,
mask works and trade secrets (“Inventions”), whether or not patentable,
copyrightable or protected as trade secrets, that are made or conceived or first
reduced to practice or created by Consultant, either alone or jointly with
others, during the period of Consultant’s engagement, whether prior to or after
the date hereof, .

  3.3  
Consultant agrees that all Inventions (excluding Inventions that in the
reasonable judgment of the company’s Board of Directors (a) are not developed
using equipment, supplies, facilities, Proprietary Information or trade secrets
of the Company, (b) do not result from or in connection with work performed by
Consultant for the Company, and (c) do not relate to the Company’s business or
current or anticipated research and development) will be the sole and exclusive
property of the Company (“Company Inventions”).

  3.4  
Consultant hereby irrevocably transfers and assigns to the Company all worldwide
patents, patent applications, copyrights, mask works, trade secrets and other
intellectual property rights in any Company Invention, and any and all moral
rights that Consultant may have in or with respect to any Company Invention.

 

 



--------------------------------------------------------------------------------



 



  3.5  
Consultant agrees to assist the Company, at the Company’s expense, in every
proper way to obtain for the Company and enforce patents, copyrights, mask work
rights, and other legal protections for the Company’s Inventions in any and all
countries. Consultant will execute any documents that the Company may reasonably
request for use in obtaining or enforcing such patents, copyrights, mask work
rights, trade secrets and other legal protections. Such obligation shall
continue beyond the termination of Consultant’s engagement with the Company.
Consultant hereby irrevocably designates and appoints the Company and its
authorized officers and agents as Consultant’s agent and attorney in fact,
coupled with an interest to act for and on Consultant’s behalf and in
Consultant’s stead to execute and file any document needed to apply for or
prosecute any patent, copyright, trademark, trade secret, any applications
regarding same or any other right or protection relating to any Proprietary
Information (including Company Inventions), and to do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyrights,
trademarks, trade secrets or any other right or protection relating to any
Proprietary Information (including Company Inventions), with the same legal
force and effect as if executed by the Consultant himself, during and beyond the
termination of Consultant’s engagement with the Company.

  3.6  
Consultant’s undertakings set forth in this Section 3 shall remain in full force
and effect after termination of the Agreement or any renewal thereof.

  4  
Non-Compete.

  4.1  
Consultant agrees and undertakes that, so long as Consultant is engaged by the
Company and for a period of twelve (12) months following termination of
Consultant’s engagement for whatever reason, Consultant will not, directly or
indirectly, as owner, partner, joint venturer, stockholder, employee, broker,
agent, principal, trustee, corporate officer, director, licensor or in any
capacity whatsoever engage in, become financially interested in, be employed by,
or have any connection with, any business or venture that competes with the
Company; provided, however, that Consultant may own any securities of any
corporation which is engaged in such business and is publicly owned and traded
but in an amount not to exceed at any one time three percent of any class of
stock or securities of such company, and so long as Consultant has no role in
the publicly owned and traded company as director, officer, employee, consultant
or otherwise.

  4.2  
Consultant agrees and undertakes that during the period of Consultant’s
engagement and for a period of twelve (12) months following termination,
Consultant will not, directly or indirectly, including personally or in any
business in which Consultant is an officer, director or shareholder, for any
purpose or in any place, solicit for employment or employ any person employed by
the Company (or retained by the Company as a consultant, if such consultant is
prevented thereby from continuing to render its services to the Company) on the
date of such termination or during the preceding twelve (12) months.

 

 



--------------------------------------------------------------------------------



 



  4.3  
If any one or more of the terms contained in this Section 4 shall for any reason
be held to be excessively broad with regard to time, geographic scope or
activity, the term shall be construed in a manner to enable it to be enforced to
the extent compatible with applicable Israeli law.

  5  
Enforcement.
       
The Company may enforce the Agreement and any of its provisions by injunction,
specific performance or other equitable relief, without prejudice to any other
rights and remedies that the Company may have for the breach of the Agreement.
The Agreement shall be enforced to the fullest extent permissible under the laws
of the State of Israel, without regard to its conflict of law principles, and
inure to the benefit of any successor to all or substantially all of the
Company’s business. If any portion of the Agreement shall be adjudicated to be
invalid or unenforceable, it shall be deemed to be amended to delete such
portion. The Consultant’s rights and obligations hereunder shall be in addition
to the Consultant’s obligations towards the Company pursuant to applicable law
or in equity. Consultant expressly consents to the exclusive personal
jurisdiction and venue of Tel Aviv labor courts for any lawsuit arising from or
relating to the Agreement.

         
4/19/09
  Avi Molcho   /s/ Avi Molcho  
Date
  Name:   Signature:

The undersigned hereby agrees to be personally bound by the provisions of this
Exhibit A and the Agreement as if he was the “Consultant”
/s/ Ehud Gilboa                    
Mr. Ehud Gilboa
Date: April 19, 2009

 

 